Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 19 August 2022 have been fully considered but they are not persuasive. Applicant argued the combination of Zhou in view of Chatterjee fails to make obvious the claimed invention. However, Examiner disagrees.
Applicant argued the cited portions of Chatterjee are not prior art. However, the cited portions of Chatterjee (fig. 8 and para. 69) are supported by U.S. Provisional Application 62/567163, fig. 2 and the last paragraph of page 3 (“In frequency division duplex (FDD) system…”). Chatterjee teaches in fig. 8 and para. 69 (fig. 2 and the last paragraph of page 3 in its provisional application), a PDSCH and PUCCH in a same time slot although on separate carriers or subcarriers in FDD. Chatterjee’s disclosure of a PDSCH and PUCCH for HARQ-ACK in an FDD system is analogous to Zhou’s teachings for a PDSCH on a DL BWP and a PUCCH on an UL BWP. The modification provides the system of Zhou a well-known manner of providing acknowledgments, namely through a HARQ-ACK transmitted on a PUCCH in response to data received on a PDSCH.
In response to applicant's argument that Chatterjee is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Zhou and Chatterjee teach FDD UL and DL communications. The slot structure of Chatterjee is simply a manner of operating an FDD system having a DL and UL on different frequencies or carriers, as similar to Applicant’s disclosure in fig. 4 where DL and UL BWPs are operated on carriers (specification of the instant application, para. 11).
Applicant argued the combination of Zhou in view of Chatterjee does not teach and make obvious the determination of the terminal device and the indication information in the dependent claims. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In Zhou a terminal device determines an active UL BWP to be used for a PUCCH based on signaling from a base station (paras. 281-282 as supported by: U.S. Provisional Application 62/583,654, figs. 27-29 and section 2, para. 145, second sentence; and, U.S. Provisional Application 62/585801, paras. 86, 94, 143-144, 191, 226 and 238). The determination allows the terminal device to send signaling to the base station as is well-known in the art for a PUCCH (Zhou, para. 267, penultimate sentence, as supported by U.S. Provisional Application 62/583,654, section 3, page 25, Example Downlink Control Information, first paragraph, second sentence). Therefore, Zhou in view of Chatterjee (fig. 8 and para. 69) fairly teaches and makes obvious the claimed invention such that the determined (indicated) UL BWP is used for a PUCCH which transmits, among other standardized and/or well-known PUCCH signaling, HARQ-ACK for downlink information of a PDSCH in a DL BWP.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0141742) in view of Chatterjee et al. (US 2019/0045533). For dependent claims herein, the motivation to combine is the same as the parent claims unless otherwise noted.
Regarding claim 1, Zhou discloses a communication method, comprising: receiving, by a terminal device, a configuration message from a network device, wherein the configuration message configures a plurality of uplink bandwidth parts (BWPs) and a plurality of downlink BWPs (figs. 28-32, RRC configuration; paras. 281-282; note: set of BWPs); determining, by the terminal device, a first BWP in the plurality of uplink BWPs (paras. 281-282; note: UL BWP for PUCCH, DL BWP for PDSCH, and bwp-id; para. 267, penultimate sentence).
However, Zhou does not disclose determining the first BWP to transmit feedback information of downlink information that is on a second BWP in the plurality of downlink BWPs; receiving, by the terminal device, the downlink information on the second BWP; and sending, by the terminal device, the feedback information of the downlink information on the first BWP. Chatterjee teaches sending feedback on a PUCCH for information from a PDSCH (fig 8; para. 69, especially the first sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first BWP to transmit feedback information of downlink information that is on a second BWP in the plurality of downlink BWPs; receiving, by the terminal device, the downlink information on the second BWP; and sending, by the terminal device, the feedback information of the downlink information on the first BWP in the invention of Zhou. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing acknowledged communication as is known in the art (Chatterjee, para. 69; Zhou, para. 281;  MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results - Zhou, para. 267).
Regarding claim 11, Zhou in view of Chatterjee teaches and makes obvious the method according to claim 1 above, in addition the method is performed by an apparatus (Zhou, fig. 4, item 406), comprising at least one processor, configured to invoke a program stored in a memory, wherein the program, when executed by the processor, causes the apparatus to perform the method of claim 1 (Zhou, para. 562).
Regarding claims 2 and 12, Zhou in view of Chatterjee teaches and makes obvious the method according to claim 1, further comprising, and apparatus of claim 11 to further perform: receiving, by the terminal device, indication information from the network device, wherein the indication information indicates the first BWP to be used to send the feedback information (Zhou, figs. 28-32, and paras. 281-282; note: RRC/DCI signaling for a UL BWP for PUCCH and bwp-id; note: the indication of a PUCCH indicates where uplink signaling will be sent; Chatterjee, para. 69 and Zhou, para. 267); and wherein determining the first BWP in the plurality of uplink BWPs comprises: determining, by the terminal device, the first BWP based on the indication information (Zhou, figs. 28-32, and paras. 281-282; note: UL BWP for PUCCH and bwp-id).
Regarding claims 3 and 13, Zhou in view of Chatterjee teaches and makes obvious he method according to claim 2 and apparatus of claim 12, wherein the indication information further comprises a carrier index, and wherein the carrier index indicates a carrier on which the first BWP to be used to send the feedback information is located (Zhou, para. 167, especially first seven sentences, and paras. 308, 401 and 435-436; note: the indication of a PUCCH indicates where uplink signaling will be sent; Chatterjee, para. 69 and Zhou, para. 267).
Regarding claims 4 and 14, Zhou in view of Chatterjee teaches and makes obvious the method according to claim 3 and apparatus of claim 13, wherein the indication information further comprises cell information, and wherein the cell information indicates a cell to which the carrier belongs (Zhou, para. 167; note: identified cell comprising identified UL and DL carriers).
Regarding claims 5 and 15, Zhou in view of Chatterjee teaches and makes obvious the method according to claim 1 wherein determining the first BWP in the plurality of uplink BWPs comprises, and apparatus of claim 11 to further perform: determining, by the terminal device (apparatus), the first BWP to be used to send the feedback information based on a correspondence between the first BWP and the second BWP, wherein the correspondence is included in the configuration message (paras. 281-282; note: active or default DL and UL BWPs; paras. 285 and 288-289 and 291-292; note: paired DL and UL BWPs; note: the indication of a PUCCH indicates where uplink signaling will be sent; Chatterjee, para. 69 and Zhou, para. 267), or the correspondence is preset in the terminal device (apparatus).
Regarding claims 6 and 16, Zhou in view of Chatterjee teaches and makes obvious the method according to claim 1 and apparatus of claim 11, wherein the configuration message comprises a carrier index, and wherein the carrier index indicates a carrier on which the first BWP to be used to send the feedback information is located (Zhou, para. 167, especially first seven sentences, and paras. 308, 401, 435 (especially first sentence) and 436 (especially last sentence); note: the indication of a PUCCH indicates where uplink signaling will be sent; Chatterjee, para. 69 and Zhou, para. 267).
Regarding claims 7 and 17, Zhou in view of Chatterjee teaches and makes obvious the method according to claim 6 and apparatus of claim 16, wherein the configuration message further comprises cell information, and the cell information indicates a cell to which the carrier belongs (Zhou, para. 167; note: identified cell comprising identified UL and DL carriers).
Regarding claims 8 and 18, Zhou in view of Chatterjee teaches and makes obvious the method according to claim 1, wherein before sending the feedback information of the downlink information on the first BWP, the method further comprises, and apparatus of claim 11 to further perform: activating, by the terminal device (apparatus), the first BWP (Zhou, paras. 167 (especially last two sentences), 177 (especially first two sentences) and 252-259; note: carrier or cell activation; paras. 292, 320, 348-349, 355, 362, 366 and 368 (first sentence); note: activating a BWP of an active carrier or cell).
Regarding claims 9 and 19, Zhou in view of Chatterjee teaches and makes obvious the method according to claim 8, further comprising, and apparatus of claim 18 to further perform: receiving, by the terminal device (apparatus), an activation indication from the network device comprising a bitmap corresponding to the first BWP to be used to send the feedback information (para. 462, second sentence; note: bandwidth part identifier as an active bandwidth part; para. 303; note: BWP identifier or index), wherein the activation indication indicates to activate the first BWP (Zhou, paras. 320, 348, 355 and 366; note: RRC, DCI or an indication; note: the indication of a PUCCH indicates where uplink signaling will be sent; Chatterjee, para. 69 and Zhou, para. 267); and wherein activating the first BWP comprises: activating, by the terminal device (apparatus), the first BWP based on the activation indication (Zhou, paras. 292, 320, 348-349, 355, 362, 366 and 368 (first sentence); note: activating a BWP of an active carrier or cell).
Regarding claim 10, Zhou in view of Chatterjee teaches and makes obvious the method according to claim 1, further comprising: receiving, by the terminal device, a HARQ process parameter from the network device; and determining, by the terminal device based on the HARQ process parameter, a HARQ process number corresponding to the feedback information (Chatterjee, para. 64; note: BWP specific HARQ process ID; para. 176; para. 61; note: HARQ process ID in DCI; para. 86). The motivation for the combination is the same as described in the rejection of claim 1 above in achieving acknowledged communication. 
Regarding claim 20, Zhou discloses an apparatus (fig. 4, item 401), comprising at least one processor, configured to invoke a program stored in a memory, wherein the program, when executed by the processor, causes the apparatus to perform (para. 562): sending a configuration message to a terminal device, wherein the configuration message configures a plurality of uplink (BWPs) and a plurality of downlink BWPs (figs. 28-32, RRC configuration; paras. 281-282; note: set of BWPs; paras. 281-282; note: UL BWP for PUCCH, DL BWP for PDSCH, and bwp-id). 
However, Zhou does not disclose sending downlink information to the terminal device on a second BWP in the plurality of downlink BWPs; and receiving, on a first BWP in the plurality of uplink BWPs, feedback information of the downlink information from the terminal device, wherein the first BWP is a BWP in the plurality of uplink BWPs. Chatterjee teaches sending feedback on a PUCCH for information from a PDSCH (fig 8; para. 69, especially first sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first BWP is to be used to transmit feedback information of downlink information that is on a second BWP, and wherein the second BWP is a BWP in the plurality of downlink BWPs; receiving, by the terminal device, the downlink information on the second BWP; and sending, by the terminal device, the feedback information of the downlink information on the first BWP in the invention of Zhou. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing acknowledged communication as is known in the art (Chatterjee, para. 69; Zhou, para. 281; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results - Zhou, para. 267). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462